PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/880,202
Filing Date: 25 Jan 2018
Appellant(s): Golgiri et al.



__________________
Joel D. Bradley
Registration No. 77,242
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/23/2021 and corrected appeal brief filed 08/05/2021, appealing the final office action filed 04/08/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 20180234797 A1; hereinafter known as Ledvina) in view of Ouellette et al. (US 20190049962 A1; hereinafter known as Ouellette) and O’Brien et al. (US 20140248898 A1; hereinafter known as O’Brien).

Response to Argument
The Appellant argues that:
“Appellant appeals the rejections because a proper prima facie case of obviousness has not been made. Particularly, the Examiner rejected claims 1 and 12 as being unpatentable over Ledvina, Oullette, and O'Brien. Appellant appeals the rejections because a proper prima facie case of obviousness has not been made, because neither sound technical argument nor evidence supports the Examiner's conclusion of obviousness….
…MPEP § 2145 states that "[i]t is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731,743,218 USPQ 769, 779 (Fed. Cir. 1983) (The claimed catalyst which contained both iron and an alkali metal was not suggested by the combination of a reference which taught the interchangeability of antimony and alkali metal with the same beneficial result, combined with a reference expressly excluding antimony from, and adding iron to, a catalyst.)." Applicant asserts that the combination of Levina and Oulette is improper under at least MPEP § 2145. In particular, the combination of Ledvina and Oullette is improper because Ledvina teaching using a lower frequency band for distance determinations at closer ranges and a higher frequency band for distance determinations at further ranges. Therefore, it would not follow to combine Ledvina with reference teaching the opposite.”  Examiner respectfully disagrees.

While in the final rejection, some of the passages quoted from Ledvina disclose using lower frequency (LF) coils, examiner has not relied upon the LF coils disclosed by Ledvina to map the different frequency bands to different zones. Instead Ledvina mentions the use of multiple RF frequency bands that can be used at different ranges where Ledvina even implies that one of the possible scenarios is that lower RF bands could be used at longer ranges and higher RF bands could be used at closer ranges in a similar fashion to applicants claimed invention.  Note that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2141.02

{Ledvina: 
Para [0083], “The first set of signal values can be measured after an identification and/or authentication occurs between the mobile device and the vehicle. This RF measurement can occur at a relatively long distance from the vehicle, e.g., 15 m, 10 m, or 5m from the vehicle. In various embodiments, the one or more RF antennas operate at a frequency in a range of 315 MHz to 956 MHz, 2402 MHz to 2480 MHz (for Bluetooth), and/or 3.1 GHz to 10.6 GHz” 

The non-limiting nature of the distance list and frequency list (entries connected by or) suggests that it would be possible to use any combination listed together such as the comparatively lower 315 MHz to 956 MHz frequency band at farther 15 meters and the comparatively higher 3.1 GHz to 10.6 GHz frequency band at a closer 5 meters.


Furthermore in Ledvina time of flight measurements are performed using the RF frequencies in a fashion similar to the applicants claimed invention. Conversely, as would be known by one of ordinary skill in the art LF coils measure distance using magnetic field/inductance which is a different technology than the time-of-flight measurements used with RF. Thus the inclusion of LF coils are an additional feature presented by Ledvina that is not relied upon in the final rejection.

Moreover, Ledvina explicitly teaches that a LF coils are not even required for distance determination methods and systems of Ledvina further evidencing that even the non-relied upon features of Ledvina do not teach away.

{Ledvina: 
Para [0041] “Accordingly, a solution to above problems is to replace (or supplement) the LF subsystem in the automobile and key fob with a high-precision RF ranging system integrated into the automobile and mobile device. An RF ranging system, such as ultra-wideband (UWB), has cm level ranging accuracy, a small antenna suitable for integration into a mobile device, functions substantially far from the automotive (-10 m away), and doesn't have the same security vulnerabilities as an LF system.
}

For the above reasons it is believed the combination of Ledvina and Ouellette is proper. It should be noted that while Ledvina implies that lower RF bands could be used at longer ranges and 

Appellant also Argues:
“Additionally, MPEP § 2141.0l(a) states that "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212." Applicant asserts that Outllette is also nonanalogous art. With respect to the first condition for a reference being analogous art, Oullette pertains to "autonomous robotic technologies for industrial inspection," whereas Applicant's claims relate to mobile device tracking to perform vehicle functions. Thus, the fields of endeavor are different. With respect to the second condition, Oullette is not "reasonably pertinent to the problem faced by the inventor [in Applicant's present application]." Oullette relates to "autonomous robotic technologies for industrial inspection that can flexibly scale to meet many different types of industrial inspection. By utilizing the autonomous robotic technologies disclosed herein, increasingly large and complex industrial inspections may be completed in a fraction of the time previously required for inspections of smaller scales." See, Oullette, Examiner respectfully disagrees.

Examiner believes Ouellette is analogous art under both conditions. First Ouellette is within the same field of endeavor as it discloses an autonomous vehicle which is conducting distance measurements using a time of flight technique and controlling the vehicle accordingly based on the distance measurements.

{Ouellette: 
Para [0013], “According to an aspect of the disclosure, an aerial robotic device can include three range sensors. Each of the range sensors can project toward a different plane intersecting a primary axis of the aerial robotic device. The aerial robotic device can include a control system that has at least one processor. The control system can receive a range signal from each of the three range sensors. The control system can generate a flight control signal based on the range signal from each of the three range sensors, the flight control signal to control a flight path.
}

 Appellant’s invention is also directed towards an autonomous vehicle that conducts distance measurements using a time of flight technique and controlling the vehicle accordingly due to the distance measurements.

{Instant Specification:
estimates a location of the mobile device relative to the vehicle using time-of-flight measurements with a first or second frequency band when the location is in a first or second zone respectively. Additionally, between the intervals, the body control module tracks the location using dead reckoning. The body control modules then controls a vehicle subsystem using the location of the mobile device.” Where location includes a distance from the vehicle in the context of invention as shown in Figs. 1A- 2C. and discussed in para [0015].

Where the vehicle of the instant specification can be autonomous, 
{ Instant Specification:
para [0013] “Several vehicles systems operate based on using a location of a mobile device (e.g., smart phone, smart watch, key fob, etc.) as a proxy for a location of a vehicle operator. These vehicle systems activate different features based on the location of the operator. These vehicle systems include passive entry passive start (PEPS) systems, remote park assist (RePA) systems,… RePA systems autonomously park the vehicle into a parking space when the operator is within a threshold distance of the vehicle (e.g., 6 meters, etc.).”
}

"reasonably pertinent to the problem faced by the inventor [in Applicant's present application]”, specifically of updating and correcting for inertial measurements due to drift with range measurements in a similar fashion as the Appellant’s invention.
{Ouellette,
Para [0098], “If the estimated yaw angle and the true yaw angle are not substantially equivalent, the robotic device's gyroscope has drifted from true. The robotic device can subtract the drift from the future gyroscopic signals used in the navigation of the robotic device 102. In some implementations, the gyroscopic drift can be corrected every 10 seconds, 20 seconds, 30 seconds, 40 seconds, 50 seconds, 60 seconds, 5 minutes, or every 10 minutes. In some implementations, the gyroscope drift can be corrected at any time point when the robotic device 102 is within range of a wall or other object against which the robotic device 102can measure distances detected by the IR-ToF sensors positioned on the second axes 502”
}
{Instant Specification,
Para [0014], “The accuracy of the ToF measurement is based on the frequency of the REQ and ACK signals. Higher frequencies, which tend to have higher signal bandwidth, produce more accurate measurements than lower frequencies, which tend to have low signal bandwidth. However, higher frequencies require more power to operate at longer distances. Dead reckoning is a technique that uses measurements of inertial sensors (e.g., accelerometers, gyroscopes, etc.) in the mobile device to determine the current location of the mobile device based on an initial location (sometimes referred to as a "fix"). As the mobile device moves, the vehicle tracks the movement by tracking the distance and However, as the mobile device moves, more and more inaccuracy is introduced into the [dead reckoning] measurement. From time-to-time, the vehicle reestablishes the fix.” Where the fix in the context of this passage is from the ToF measurement and it its being used to correct the inaccuracy of the dead reckoning after an interval.
}


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.